PER CURIAM:
Larry Eugene Reed appeals the district court’s orders denying his 18 U.S.C.A. § 3582(c)(2) (West 2000 & Supp.2008) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Reed, No. 4:96-cr-00022-RAJ-3 (E.D. Va. July 9 & Aug. 4, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED